Citation Nr: 1525719	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable disability rating for recurrent umbilical hernia.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit on appeal.

The Veteran was scheduled for a hearing before the Board in March 2014.  The hearing was cancelled and the Veteran has not requested that it be rescheduled.  As such, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding his increased rating claim for recurrent umbilical hernia.

The Veteran's most recent VA examination was in May 2013.  Since that time, he has reported worsening symptoms.  Namely, he contends that he has since been told he has an active hernia, and he suffers from constant abdominal pain and nausea with increased pain.  He maintains that the most recent VA examination is inadequate inasmuch as there was no discussion as to possible secondary problems related to his recurrent umbilical hernia or the possibility he has nerve damage in the area.  He has specifically requested a new examination to address his contentions.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his ventral hernia.  The claims folder, to include all records in Virtual VA and VBMS, must be available for review by the examiner in conjunction with the examination.  All symptoms and manifestations should be reported in detail, and the frequency and severity of each symptom should be stated. 

The examiner should specifically report the approximate size of the hernia (if present), i.e. whether it is small, large, or massive, to include measurements; whether the hernia is persistent; whether a supporting belt is used, and, if so, whether the hernia is not well supported by the belt; whether the hernia is associated with severe diastasis of recti muscles; and whether the hernia is associated with extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

The examiner is asked to specifically address the Veteran's contentions that his ongoing abdominal problems including nausea, vomiting, diarrhea, and constipation are secondary to his ventral hernia.  The examiner should also discuss whether the Veteran has any nerve damage or other residuals related to the ventral hernia repairs.  

The examiner is asked to include a complete rationale for any opinions provided.  

The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include any consideration of any other applicable diagnostic criteria if the VA examiner determines that the Veteran's abdominal or other complaints are related to the ventral hernia.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




